Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 15, 2020

                                       No. 04-19-00742-CR

                                    Richard Paul SHATLAW,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 6876
                          Honorable Kirsten Cohoon, Judge Presiding


                                          ORDER

        Appellant’s court-appointed attorney filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967) asserting there are no meritorious issues to raise on
appeal. Counsel certifies he served copies of the brief, motion, and appellate record on
appellant; informed appellant of his right to review the record and file his own brief; and
informed appellant of his right to seek discretionary review should the court of appeals declare
the appeal frivolous. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v.
State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, we ORDER that he do so by June 1, 2020. If
appellant files a timely pro se brief, the State may file a responsive brief no later than thirty days
after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80–82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same).
                                              _______________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.




                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court